Citation Nr: 1418810	
Decision Date: 04/29/14    Archive Date: 05/06/14

DOCKET NO.  09-29 982	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to an increased rating for posttraumatic stress disorder (PTSD), currently rated at 30 percent.  

2.  Entitlement to an increased rating for bilateral hearing loss, currently rated at 20 percent.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his fiancée
ATTORNEY FOR THE BOARD

J. Taylor, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1969 to December 1972.

This case is before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in August 2008 and December 2008 by a Regional Office (RO) of the Department of Veterans Affairs (VA).  

In February 2012, the Veteran testified during a hearing before the undersigned.  

Documents on the Virtual VA paperless claims processing system are either duplicative of the evidence of record or not pertinent to the present appeal.  The Veterans Benefits Management System (VBMS) does not contain any documents at this time.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board observes that the Veteran was last afforded VA examinations for his PTSD and bilateral hearing loss in 2008, and in his February 2012 Travel Board hearing, he indicated that his symptomatology has worsened.  Generally, the mere passage of time will not be a sufficient reason to remand a case for further examination.  However, in light of the Veteran's assertions that his conditions may have worsened, the Board finds that under the duty to assist, new VA examinations are necessary to clarify the current severity of his PTSD and bilateral hearing loss.  

Furthermore, with respect to the Veteran's assertion that he is unable to work due to his service-connected disabilities, the Board concludes that further development and adjudication of the Veteran's claims for increased ratings for PTSD and bilateral hearing loss, may provide evidence in support of his claim for TDIU.  The Board has therefore concluded that it would be inappropriate at this juncture to enter a final determination on that issue.  See Henderson v. West, 12 Vet. App. 11 (1998), citing Harris v. Derwinski, 1 Vet. App. 180 (1991) (where a decision on one issue would have a "significant impact" upon another, and that impact in turn could render any review of the decision on the other claim meaningless and a waste of appellate resources, the claims are inextricably intertwined).

Prior to any examination, with the Veteran's assistance, the RO should obtain any outstanding records of pertinent private and VA treatment, to include the VA treatment records from the Huntington VA Medical Center identified by the Veteran.

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran, and, with his assistance, identify any outstanding records of pertinent medical treatment from VA or private health care providers, to include the VA treatment records from the Huntington VA Medical Center identified by the Veteran.  Follow the procedures for obtaining the records set forth by 38 C.F.R. § 3.159(c).  If VA attempts to obtain any outstanding records which are unavailable, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).

2.   After the above development has been completed to 
the extent possible, the Veteran should then be afforded a VA examination, with an appropriate examiner, to determine the current nature and severity of his service-connected PTSD and to obtain an opinion as to the impact of the PTSD on the Veteran's ability to work.  The claims folder and a copy of this REMAND must be made available to the examiner, and the examiner must review the entire claims file in conjunction with the examination.  

All relevant tests and studies should be undertaken.  The examiner should describe the Veteran's symptoms and offer an opinion as to the severity of the Veteran's PTSD, specifically the level of occupational and social impairment the Veteran's PTSD creates, including whether this disability renders the Veteran unemployable.  The examiner must also enter a complete multiaxial evaluation, and assign a Global Assessment of Functioning (GAF) score.  The examiner must provide an explanation of what the GAF score represents in terms of his psychological, social, and occupational functioning.  

The examiner is also requested to provide an opinion concerning the functional effects of PTSD on the Veteran's ability to work at any occupation for which he may be otherwise qualified.  A complete rationale should be given for all opinions and conclusions expressed. 

3. After the above development has been completed to 
the extent possible, the Veteran should then be afforded a VA examination, with an appropriate examiner, to determine the current nature and severity of his service-connected bilateral hearing loss and to obtain an opinion as to the impact of the bilateral hearing loss on the Veteran's ability to work.  The claims folder and a copy of this REMAND must be made available to the examiner, and the examiner must review the entire claims file in conjunction with the examination.  

All indicated tests and studies, including a controlled Maryland CNC speech discrimination test and a puretone audiometry test, should be conducted, and the reports should be incorporated into the examination report.  

The examiner is also requested to provide an opinion concerning the functional effects of bilateral hearing loss on the Veteran's ability to work at any occupation for which he may be otherwise qualified.  A complete rationale should be given for all opinions and conclusions expressed. 

4. Thereafter, the claims file should be provided to an appropriate examiner for an opinion regarding the impact of the Veteran's service-connected disabilities on his employability.  The examiner should review the claims file, and then offer an opinion as to whether the Veteran's service-connected disabilities (PTSD, residuals of shrapnel wounds, left buttock, with numbness of the left leg and hip to the end of the toes, bilateral hearing loss, and tinnitus), singularly or jointly, at least as likely as not (a 50 percent or greater probability) render him unable to secure or follow a substantially gainful occupation, taking into consideration his level of education, special training, and previous work experience, but not his age or any impairment caused by nonservice-connected disabilities.

If the Veteran's service-connected disabilities do not cumulatively render him unemployable, the examiner should suggest the type or types of employment in which the Veteran would be capable of engaging in with his current service-connected disabilities, given his current skill set and educational background.

In rendering the opinion, the examiner should address any findings from previous VA examinations regarding the impact of the Veteran's service-connected disabilities on his ability to work.  All opinions expressed should be accompanied by a supporting rationale.

5. After the development has been completed, adjudicate the claims.  If any benefit sought remains denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.

The Veteran  has the right to submit additional evidence and argument on this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



